219 F.3d 602 (7th Cir. 2000)
United States of America,    Plaintiff-Appellee,v.Real Property Located at 15324 County Highway E,  Richland Center, Richland County, Wisconsin,  with all appurtenances and improvements  thereon,    Defendant,Appeal of:  Charles J. Acker,    Claimant-Appellant.
No. 99-3190
In the  United States Court of Appeals  For the Seventh Circuit
Argued March 1, 2000Decided July 6, 2000

Appeal from the United States District Court   for the Western District of Wisconsin.  No. 98-C-718-C--Barbara B. Crabb, Judge.
Before Eschbach, Coffey, and Diane P. Wood, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
The year 1984 came  and went without the government's transformation  into the ubiquitous and all-seeing Big Brother of  George Orwell's book. (This, at least, is how  everyone but dyed-in-the-wool conspiracy devotees  would characterize things.) But, on the other  hand, the technologies the government has at its  disposal to investigate ordinary citizens become  more sophisticated by the day. This case involved  thermal imaging technology, which the police used  to deduce that Charles J. Acker was running a  substantial marijuana operation from the property  that is the nominal defendant here. Acker was  caught, and in time the government filed a civil  action for forfeiture of his property under 21  U.S.C. sec. 881(a)(7). Acker resisted on the  ground that the use of thermal imaging  constituted a warrantless search. Relying on this  court's decision in United States v. Myers, 46  F.3d 668 (7th Cir. 1995), the district court  rejected his claim. Even Acker concedes that he  must lose if Myers remains good law. We are not  persuaded that it should be reconsidered, and we  therefore affirm the judgment of the district  court.


2
The underlying facts are typical of these  cases. In late 1997, Richland County Deputy  Sheriff Rick Wickland received a tip from two  confidential informants that Acker was selling  large amounts of marijuana. Wickland confirmed  that Acker resided at 15324 County Highway E in  Richland County, Wisconsin. He next obtained  copies of Acker's electric bills for April 1996  through January 1998, and discovered the high  usage that usually goes along with indoor  cultivation of marijuana.


3
The next step was a thermal inspection of 15324  County Highway E. Between 1:00 and 1:30 a.m. on  March 6, 1998, Wisconsin Department of Narcotics  Enforcement Special Agent Peter M. Thelen went to  the house. From positions on the road and in a  field adjacent to the property, Thelen scanned  the residence using a SEEKIR Thermal Imager with  an attached 8mm video recorder. He found what he  was looking for: the imager showed that large  amounts of heat were being vented from the  northeast and southeast corners of the basement,  and that there was an unexplained heat source  under the porch.


4
Based on those three pieces of information (the  CI tips, the utility records, and the thermal  imaging results), Wickland obtained a search  warrant for Acker's residence. The search yielded  packaged marijuana, a triple beam scale, live  marijuana plants, 1000 watt lights, box fans, and  other materials consistent with a marijuana  growing operation. There were three separate  "grow" areas in the basement; two of those had  exhaust fans that were connected to ducts that  vented out the northeast corner of the house.  Acker, who was there while the officers executed  the warrant, confessed to growing marijuana.


5
The United States filed the present civil  action for forfeiture of the property on October  13, 1998, under 21 U.S.C. sec. 881(a)(7). That  statute provides for the forfeiture of property  used or intended to be used to commit or  facilitate the manufacture, sale, or distribution  of a controlled substance. The complaint and  warrant of arrest in rem were served on Acker on  November 4, 1998. Acker responded immediately  with a claim to the property on November 5; he  also filed a motion to suppress both the thermal  imaging evidence and everything that was  collected under the warrant, as well as a motion  to dismiss the complaint, on November 25, 1998.  With respect to the suppression, he argued that  the thermal imaging itself was an  unconstitutional warrantless search, and the  evidence collected under the warrant represented  the fruits of the first violation.


6
As Acker acknowledges, this court has already  had occasion to consider the question "whether  thermal imaging is a search within the meaning of  the Fourth Amendment." Myers, supra. On facts  remarkably similar to those in Acker's case, we  concluded that it was not. We found that Myers  did not have a reasonable expectation of privacy  in the heat emitted from his home, and that even  if he did, such an expectation is not one that  society would recognize as reasonable. 46 F.3d at  669-70. Instead, the heat emanations were more  like garbage left at the curbside, smoke rising  from a chimney, and the scent of drugs dogs can  detect in luggage, none of which gives rise to  protectible expectations of privacy.


7
We were also careful in Myers to note that the  thermal imaging scanner used there, an Agema 210,  was not capable of transmitting images so precise  that expectations of privacy might be triggered.  Neither it, nor, as far as the record here shows,  the SEEKIR Thermal Imager pointed at Acker's  house is (as Acker colorfully puts it) the modern  equivalent of Superman's X-ray vision. Acker  paints a frightening picture of thermal imagers  so sensitive that they create a precise video  image of every living thing in the house,  revealing facial features, body positions, who is  walking through a kitchen, and who is in the  bedroom engaged in sexual activity. We agree that  a device of such power would present important  questions under the Fourth Amendment. But, as in  Myers, we have no such case before us here.


8
Acker's lawyers did ask for an evidentiary  hearing, in part because they hoped to introduce  evidence about the precise capabilities of the  SEEKIR Thermal Imager. How, they ask, will anyone  know without hearings in these cases when newer  devices begin to approach the capabilities of a  conventional video camera hidden in the house, or  the sophisticated ultrasound equipment in  everyday use in hospitals all over the country?


9
This is an interesting point, but it is  unfortunately one that Acker did not make with  any clarity before the district court. In order  to prevail on a claim that the district court  erred in denying him an evidentiary hearing,  Acker must show that the parties disputed  material issues of fact. United States v. Torres,  191 F.3d 799, 811 (7th Cir. 1999). That burden  may be met only by showing "definite, specific,  detailed, and nonconjectural facts." Id. (citing  United States v. Rodriguez, 69 F.3d 136, 141 (7th  Cir. 1995) (internal quotations omitted)). If  Acker had wanted to pursue the possibility left  open in Myers, he should have proffered evidence  suggesting that the capabilities of the SEEKIR  were sufficiently better than those of the device  in Myers such that the Fourth Amendment analysis  would be affected. He did not, and even now, his  suggestion that such evidence might exist is  sheer speculation.


10
At the time this court decided Myers, the  Eighth and the Eleventh Circuits had already come  to the same conclusion about thermal imaging  scans--that they were not "searches" within the  meaning of the Fourth Amendment. See United  States v. Pinson, 24 F.3d 1056 (8th Cir. 1994);  United States v. Ford, 34 F.3d 992 (11th Cir.  1994). Since then, the Fifth and the Ninth  Circuits have agreed with this position. See  United States v. Ishmael, 48 F.3d 850 (5th Cir.  1995); United States v. Kyllo, 190 F.3d 1041 (9th  Cir. 1999). No one has come to the opposite  conclusion, except the Tenth Circuit briefly, in  United States v. Cusumano, 67 F.3d 1497 (10th  Cir. 1995), in an opinion that was quickly  vacated, and on rehearing en banc that issue was  not decided. See 83 F.3d 1247 (10th Cir. 1996).  On the present record, and bearing in mind the  type of technology the police here used, we have  no inclination to break ranks with all our sister  circuits and our own precedent. Myers remains  good law, and the district court correctly  recognized that it required the rejection of  Acker's effort to suppress the evidence.


11
The judgment of the district court is Affirmed.